Citation Nr: 0306387	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  98-10 583A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for irritable bowel 
syndrome, currently rated as 10 percent disabling.  

(The issues of entitlement to an increased rating for 
temporomandibular joint dysfunction; entitlement to an 
effective date earlier than March 18, 2000, for 100 percent 
evaluation for PTSD, entitlement to a total disability rating 
based on individual unemployability prior to March 18, 2000, 
and permanence of a total evaluation will be the subjects of 
a later decision.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1968 to July 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  

In a February 2002 telephone conversation, the RO informed 
the veteran that James W. Stanley, Jr., was no longer 
representing veterans before VA.  He was told that he could 
choose another representative.  The veteran stated that he 
would think about it and call VA back.  There is no record of 
appointment of another representative.  

The Board is undertaking additional development on the issues 
of entitlement to an increased rating for temporomandibular 
joint dysfunction and permanence of a total evaluation, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  38 
C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.  A decision 
regarding the issues of entitlement to an effective date 
earlier than March 18, 2000, for a 100 percent evaluation for 
PTSD and entitlement to a total disability rating based on 
individual unemployability prior to March 18, 2000, is being 
deferred pending completion of the additional development.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim for a higher 
evaluation for his service-connected irritable bowel syndrome 
and has notified him of the information and evidence 
necessary to substantiate his claim.  

2.  The veteran's service-connected irritable bowel syndrome 
is severe.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for irritable bowel 
syndrome have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4, including Code 7319 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2002).  Further, 
implementing regulations have been published.  38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA. See 66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO provided the veteran with the pertinent 
evidentiary development, which was subsequently codified by 
VCAA and implementing regulations.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified the veteran of his right to submit evidence.  Thus, 
the Board finds VA has completed its duties under VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2002).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Specifically, the veteran's application is complete.  The 
rating decision, statements of the case, and supplemental 
statements of the case, as well as a phone conversation in 
September 2000 and VCAA letter dated in February 2001, 
notified the veteran of the evidence necessary to 
substantiate the claim, the evidence which had been received, 
and the evidence to be provided by the claimant.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183, 187, 188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant Federal 
records have been obtained.  The service medical records are 
in the claims folder.  VA records have been obtained.  The 
veteran has been examined by VA and a medical opinion 
rendered.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, the appellant has not asserted 
that the case requires further development or action under 
VCAA or its implementing regulations.  

Criteria  Service-connected disabilities are rated in 
accordance with a schedule of ratings which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002).  

Irritable colon syndrome (spastic colitis, mucous colitis, 
etc.): will be rated as 30 percent disabling where severe; 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress; as 10 percent disabling 
where moderate; frequent episodes of bowel disturbance with 
abdominal distress; and as noncompensable where mild; 
disturbances of bowel function with occasional episodes of 
abdominal distress.  38 C.F.R. Part 4, Code 7913 (2002).  

Background  The report of the July 1999 VA examination shows 
that the doctor reviewed the veteran's medical records.  In 
1998, colonoscopy disclosed diverticulitis and some rectal 
bleeding.  He had a polypectomy for begin disease.  The 
veteran reported that he had either constipation or explosive 
diarrhea on a daily basis.  He treated the condition with 
Dicyclomine and Metamucil.  He also reported periodic rectal 
bleeding.  Examination revealed normal bowel sounds.  The 
impression was an irritable bowel syndrome.  The doctor 
commented that the veteran had a number of gastrointestinal 
problems clearly defined in his medical records.  It was the 
doctors clinical opinion that the veteran had an irritable 
bowel syndrome.  It was the doctor's opinion that the 
veteran's post traumatic stress disorder (PTSD) made the 
irritable bowel syndrome difficult to control.  

In August 1999, another VA physician expressed an opinion 
connecting the service-connected PTSD to the irritable bowel 
syndrome.  

In a September 1999 VA psychiatric examination, the veteran 
commented that his irritable bowel syndrome was worse than it 
had ever been and that it seemed to vary with the extent of 
his PTSD.  

An October 1999 rating decision granted service connection 
for irritable bowel syndrome, rated as 10 percent disabling.  

VA notes on a March 2000 admission show the veteran reported 
a 15 pound weight loss in the previous 3 weeks.  He reported 
a history of irritable bowel syndrome with constipation for 3 
to 10 days followed by diarrhea for up to 3 days with 
constipation to follow.  The veteran complained of tenderness 
to deep palpation in the lower quadrant bilaterally and along 
the right costal margin from the anterior axillary line to 
the midline.  He had a slightly rounded abdomen with an 
appendectomy scar in the right lower quadrant.  The abdomen 
was symmetric without pulsations.  Auscultation revealed 
normal bowel sounds.  Percussion revealed a normal variation 
between dullness and tympany.  

In October 2000, it was noted that the veteran presented a 
significant weight loss of 30 pounds over the last 7 months, 
according to VA clinical records.  

The report of the January 2003 VA examination of the 
intestines notes symptoms of abdominal cramps and diarrhea 
alternating with constipation.  The symptoms had reportedly 
become more severe in the last 10 years.  The veteran 
reported episodes of constipation lasting about a week 
followed by explosive diarrhea.  Sometimes the episodes of 
constipation would last 3 to 4 days followed by diarrhea for 
3 to 4 days, which might last anywhere from several hours up 
to a couple of days.  During periods of diarrhea, he might 
have six diarrhea stools per day.  He was also often 
incontinent of feces.  He stated that whenever he urinated, 
he had to sit or he would defecate in his pants.  He had 
abdominal cramps daily.  Despite several medications, he 
continued to have symptoms of cramps, diarrhea and 
constipation several times a day.  Examination disclosed a 
well healed appendix scar.  There was no abdominal 
tenderness.  No masses were detected.  It was difficult for 
him to relax the abdomen for an adequate examination.  After 
reviewing the veteran's claims folder, the doctor expressed 
the opinion that the veteran had a severe syndrome with 
alternating diarrhea, constipation and abdominal cramps.  

Analysis  After examining the veteran and reviewing his 
records, the VA physician concluded that the veteran had a 
severe syndrome with alternating diarrhea, constipation and 
abdominal cramps.  The Board's review of the record discloses 
repeated and extensive complaints which support the doctor's 
conclusion.  A severe irritable bowel syndrome warrants a 30 
percent evaluation.  This is the highest rating provided for 
this disability.  38 C.F.R. Part 4, Code 7913 (2002).

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2002) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2002).  
The Board, as did the RO (see statement of the case dated in 
November 1999), finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2002).  
In this regard, the Board finds that there has been no 
showing by the veteran that this service-connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A 30 percent evaluation for irritable bowel syndrome is 
granted, subject to the law and regulations governing the 
payment of monetary awards.  


________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


